Title: To Alexander Hamilton from Benjamin Tallmadge, 20 July 1792
From: Tallmadge, Benjamin
To: Hamilton, Alexander



Col. Hamilton
Litchfield [Connecticut] July 20th 1792
Sir,
The Design of this Letter is to communicate to you the Information which I have collected respecting a Gang of Counterfeiters, the Effects of whose Villainy have long been known, but whose Connexions & more particular Operations have never been thoroughly developed.
We have in Custody, at this place, a Man by the name of Jackson, who has long been known to be a notorious horse-thief, as well as a Purchaser & Seller of public Securities. This Man within a few days, partly from a Compunction for his former Demerits, but principally to avoid punishment, has discovered a wish to disclose the Scene of Villainy. He declares that the Seat or Head Quarters where this business is principally effected is in a Den or Cavern of a rock in the State of N. York, near the North river (the particular location of which can at any time be more minutely pointed out) to which place Adonijah Crane the principal penman, Francis Crane Brother to Adonijah commonly called Wright—Ephraim Willard & a very important Character from the Southward, who is said to be a very rich man & a Gentleman but has never had any name among them with many others of smaller Note, frequently resort. He describes the Cavern to be a large room perfectly enclosed & tight, with only one Entrance, which is by a Trap door from the Top. This Door is supported by large hinges, & covered with Turf, Green Ivys &c, & has been in the same Situation ever since the peace, & has never yet been discovered. In this place are kept the Implements for extracting the Ink & counterfieting public Securities; also a plate with which they strike off bank bills &c. I have shewn to him a Bank bill of the U. States which he says they make in the greatest perfection. They have collected a considerable Quantity of thin paper exactly similar to that used by the Bank, on which they are impressing the Bank Stamp of the U. States, as well as that of the State of N. York, & he declares to me that he knows of immense Sums having been sent out & put off lately in different parts of the Continent. He says (what would be very natural to suppose) that they have Agents in different parts of the Continent who are continually purchasing up final Settlement Notes & other public Securities of small nominal amot. which they make into larger Sums, & these together with their other Counterfeit paper, are sent abroad & sold to the people. He further informs that the last time he was at this Pandœmoneum, they were preparing a Machine to counterfeit Gold Coin. He mentions that he saw at that place, John Sturla, the Man who counterfieted the Checks upon the Banks at N. York, who with some others were waiting for a Vessel to be got ready, on board which they were to sail to the West Indies or some foreign port. The Gang are considerably numerous, tho’ seldom all there at a time, but are armed with Guns & pistols & very desperate.
From this general Statement of the business, together with a variety of other Information, a number of Gentlemen in this Quarter have determined to make an Attempt to detect & break up this Gang. Particular reasons require that it should be done without loss of time. I propose accompanying them by all means, unless the State of Mrs. Tallmadge’s health (which at present is very critical) totally prevents. At any rate my whole aid & Assistance shall be afforded to further the Expedition. If any thing important should be effected, you may expect to hear further from me on the Subject. At present I tho’t it my Duty to lay this information before you, that you may pursue such measures as your prudence may dictate.
I need not request you to consider this as a Confidential Communication for the present. Perhaps it may be proper to lay this Information before the President & Directors of the Bank of the United States.
I have the Honor to be,   with the most perfect Regard,   Sir, your most Obedt Servt.
Benj Tallmadge
